NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

NETSTAR-l GOVERNMENT CONSULTING, INC.,
Plaintiff-Appellee,

V.

UN]TED STATES,
Defendant-Appellant,

AND
ALON, INC.,
Defendant-Appellant.

2012-5023, -5024

Appeals from the United States C0urt of Federal
Claims in case no. 11-CV-294, Judge Francis M. Allegra.

ON MOTION

ORDER

Upon consideration of the United States’s unopposed
motion for the court to accept for filing confidential and
non-confidential appendices notwithstanding a deviation
from Federal Circuit Rule 30(h)(1),

NETSTA.R- 1 GOV`ERNMENT CONSULT V. US 2

IT Is ORDERED THAT:

The motion is granted.

MAY 24 2012

Date

cc: Daniel B. Vo1k, Esq.

William F. Savarino, Esq.

Douglas L. Patin, Esq.
s25

FOR THE COURT

fs/ J an Horba_ly
J an Horbaly

Clerk

FILED
.s. court1 uF APPEALs ron
U mEFE!)En.#.~.Lclncurr

NAY 2 4 2012

JAN HURBAL\'
` CLEHK